DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is missing. The applicant is asked to indicated that claim 5 is canceled, or the claims should renumbered.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, 10, 13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nawrocki et al. (US. 20100160961A1)(“Nawrocki”).
Re Claim 1, Nawrocki discloses a barbed microcatheter for delivering fluids (900, Fig. 12, abstract, ¶0022) comprising: a hollow tube (902) having a proximal end (906), a distal end (upper end), and an elongated lumen (960, ¶0074) that extends between the proximal and distal ends of said hollow tube (¶0074); barbs (908) projecting outwardly from said hollow tube (Fig. 12); and a plurality of fluid egress openings (975) formed in said hollow tube that are in fluid communication with the elongated lumen of said hollow tube (¶0074).  
Re Claim 2, Nawrocki discloses wherein said fluid egress openings are spaced from one another between the proximal and distal ends of said hollow tube (Fig. 12).  
Re Claim 4, Nawrocki discloses wherein each of said fluid egress openings has the same size (Fig. 12).  
Re Claim 7, Nawrocki discloses wherein said fluid egress openings comprise round holes (Fig. 12).  
Re Claim 10, Nawrocki discloses wherein said hollow tube comprises an outer surface  (outer surface of 902) and an inner surface that surrounds the elongated lumen ( Fig. 12), and wherein said fluid egress openings are formed in said hollow tube and extend from the outer surface of said hollow tube to the inner surface of said hollow tube for being in fluid communication with the elongated lumen (975, ¶0074, Fig. 12).  
Re Claim 13, Nawrocki discloses wherein said barbed microcatheter comprises an absorbable, biocompatible polymer (¶0014, ¶0017). 

Claim(s) 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostapoff et al. (US.9,597,426 B2) (“Ostapoff”).
Re Claim 20, Ostapoff discloses a barbed microcatheter (Fig. 1-7) for delivering fluids to tissue (Col. 5, lines 1-3, Col. 8, lines 34-45) comprising: a hollow tube (200) having a proximal end (right end in Fig. 3), a distal end ( left end in Fig. 3), and an elongated lumen (lumen inside 210 similar to 108 in Fig. 1) disposed inside said hollow tube that extends between the proximal and distal ends of said hollow tube ( Fig. 1, Fig. 3); a plurality of barbs (210) projecting outwardly from an outer surface said hollow tube (Fig. 3); a plurality of fluid egress openings (220) formed in the outer surface of said hollow tube that are in fluid communication with the elongated lumen of said hollow tube (220 in Fig. 3, similar to Fig. 4 shows 320 which equivalent to 220), wherein said fluid egress openings are evenly spaced from one another between the proximal and distal ends of said hollow tube (Fig. 3); an anchor secured to the proximal end of .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 8-9, 11-12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawrocki in view of Ostapoff et al. (US.9,597,426 B2) (“Ostapoff”).
Re Claim 3, Nawrocki discloses wherein said fluid egress openings are spaced from one another between the proximal and distal ends of said hollow tube (Fig. 12), but it fails to disclose that the openings are evenly spaced.
However, Ostapoff discloses a catheter (Fig. 3) which can be used to permit wound treatment to be release ( Col. 1, lines 40-55) and wherein the openings (220, Fig. 3) are evenly spaced from the proximal end ( right end) and distal end (left end), and the opening are slit type ( Fig. 3) has the axis that are parallel to the catheter axis (Fig. 3) and can be in different sizes (Col. 4, lines 23-34).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening of the catheter of  Nawrocki so that said fluid egress openings are evenly spaced from one another between the proximal and distal ends of said hollow tube  as taught by Ostapoff  for the purpose of having customized and desired barb and openings with regards to specific tissue type (Ostapoff, Col. 4, lines 23-34).
Re Claim 6, Nawrocki fails to disclose wherein two or more of said fluid egress openings have different sizes.
  However, Ostapoff discloses a catheter (Fig. 3) and wherein the openings (220, Fig. 3) are evenly spaced from the proximal end ( right end) and distal end (left end), and the opening are slit type ( Fig. 3) has the axis that are parallel to the catheter axis (Fig. 3) and can be in different sizes (Col. 4, lines 23-34).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening of the catheter of  Nawrocki so that two or more of said fluid egress openings have different sizes as taught by Ostapoff  for the purpose of having customized and desired barb and openings with regards to specific tissue type (Ostapoff, Col. 4, lines 23-34).
Re Claim 8, Nawrocki fails to disclose wherein said fluid egress openings comprise elongated slits. 
 However, Ostapoff discloses a catheter (Fig. 3) and wherein the openings (220, Fig. 3) are evenly spaced from the proximal end ( right end) and distal end (left end), and the opening are slit type ( Fig. 3) has the axis that are parallel to the catheter axis (Fig. 3) and can be in different sizes (Col. 4, lines 23-34).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening of the catheter of  Nawrocki so that said fluid egress openings comprise elongated slits as taught by Ostapoff  for the purpose of having customized and desired barb and openings with regards to specific tissue type (Ostapoff, Col. 4, lines 23-34).
Re Claim 9, Nawrocki discloses wherein said hollow tube has a longitudinal axis that extends between the proximal and distal ends of said hollow tube (axis of 902), but it fails to disclose wherein said elongated slits have lengths that extend along a common axis that is parallel with the longitudinal axis of said hollow tube.  
 However, Ostapoff discloses a catheter (Fig. 3) and wherein the openings (220, Fig. 3) are evenly spaced from the proximal end ( right end) and distal end (left end), and the opening are slit type ( Fig. 3) has the axis that are parallel to the catheter axis (Fig. 3) and can be in different sizes (Col. 4, lines 23-34).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening of the catheter of  Nawrocki so that said elongated slits have lengths that extend along a common axis that is parallel with the longitudinal axis of said hollow tube as taught by Ostapoff  for the purpose of having customized and desired barb and openings with regards to specific tissue type (Ostapoff, Col. 4, lines 23-34).
Re Claim 11, Nawrocki discloses wherein the inner surface of said hollow tube defines an inner cross-sectional diameter of said hollow tube ( diameter of the lumen 960) and the outer surface of said cylindrical wall defines an outer cross-sectional diameter of said hollow tube ( diameter of 902), but it fails to disclose that outer cross-sectional diameter of the said hollow tube  is about 2x larger than the inner cross-sectional diameter of said hollow tube. 
 However, Ostapoff discloses a catheter (Fig. 2a-2d) and wherein an inner cross-sectional diameter of said hollow tube (106, 106’, 106’’, 106b, Figs. 2a-b) and the outer surface of said cylindrical wall  (102, 102’, 102”, 102’”) defines an outer cross-sectional diameter of said hollow tube that is about 2x larger than the inner cross-sectional diameter of said hollow tube ( Fig.2a-2d). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the catheter of  Nawrocki so that outer cross-sectional diameter of the said hollow tube  is about 2x larger than the inner cross-sectional diameter of said hollow tube as taught by Ostapoff  for the purpose of having customized and desired barb and openings with regards to specific tissue type (Ostapoff, Col. 4, lines 23-34).
 Re Claim 12, Nawrocki fails to disclose wherein said hollow tube has a wall thickness of about 0.125mm, the outer cross-sectional diameter of said hollow tube is about 0.50mm and the inner cross-sectional diameter of said hollow tube is about 0.25mm.  
However, Ostapoff discloses a catheter (Fig. 2a-2d) and wherein an inner cross-sectional diameter of said hollow tube (106, 106’, 106’’, 106b, Figs. 2a-b) and the outer surface of said cylindrical wall  (102, 102’, 102”, 102’”) defines an outer cross-sectional diameter of said hollow tube that is about 2x larger than the inner cross-sectional diameter of said hollow tube ( Fig.2a-2d) and the sizes are vary and designed choice (Col. 8, lines 15-22). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the catheter of  Nawrocki so that said hollow tube has a wall thickness of about 0.125mm, the outer cross-sectional diameter of said hollow tube is about 0.50mm and the inner cross-sectional diameter of said hollow tube is about 0.25mm as taught by Ostapoff  for the purpose of having customized and desired tube sizes with regards to specific tissue type (Ostapoff, Col. 8, lines 15-22).
Re Claim 14, Nawrocki discloses a barbed microcatheter for delivering fluids to tissue (Fig. 12, abstract, ¶0022) comprising: a hollow tube (902) having a proximal end (960), a distal end ( the upper end, Fig. 12), and an elongated lumen (960) disposed inside said hollow tube that extends between the proximal and distal ends of said hollow tube (¶0074); barbs  (908) projecting outwardly from an outer surface said hollow tube (Fig. 12); and a plurality of fluid egress openings  (975) formed in the outer surface of said hollow tube that are in fluid communication with the elongated lumen of said hollow tube ( ¶0074), but it fails to disclose wherein said fluid egress openings are evenly spaced from one another between the proximal and distal ends of said hollow tube.  
However, Ostapoff discloses a catheter (Fig. 3) and wherein the openings (220, Fig. 3) are evenly spaced from the proximal end ( right end) and distal end (left end), and the opening are slit type ( Fig. 3) has the axis that are parallel to the catheter axis (Fig. 3) and can be in different sizes (Col. 4, lines 23-34).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening of the catheter of  Nawrocki so that said fluid egress openings are evenly spaced from one another between the proximal and distal ends of said hollow tube  as taught by Ostapoff  for the purpose of having customized and desired barb and openings with regards to specific tissue type (Ostapoff, Col. 4, lines 23-34).
Re Claim 15, Nawrocki discloses wherein each of said fluid egress openings has the same size (Fig. 12, Nawrocki).  
Re Claim 16, Nawrocki fails to disclose wherein two or more of said fluid egress openings have different sizes. 
However, Ostapoff discloses a catheter (Fig. 3) and wherein the openings (220, Fig. 3) are evenly spaced from the proximal end ( right end) and distal end (left end), and the opening are slit type ( Fig. 3) has the axis that are parallel to the catheter axis (Fig. 3) and can be in different sizes (Col. 4, lines 23-34, this can be done as the barb’s size indicates the opening’s sizes and/or angles that the barb is opening indicate the opening’s sizes).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening of the catheter of  Nawrocki so that two or more of said fluid egress openings have different sizes as taught by Ostapoff  for the purpose of having customized and desired barb and openings with regards to specific tissue type (Ostapoff, Col. 4, lines 23-34).
 Re Claim 17, Nawrocki discloses wherein said fluid egress openings have shapes selected from the group consisting of round holes and elongated slits (round , Fig. 12, Nawrocki).  
Re Claim 18, Nawrocki fails to disclose wherein the elongated lumen of said hollow tube defines a cross-sectional diameter of about 0.25mm, and wherein the outer surface of said hollow tube defines a cross-sectional diameter of about 0.50mm.
However, Ostapoff discloses a catheter (Fig. 2a-2d) and wherein an inner cross-sectional diameter of said hollow tube (106, 106’, 106’’, 106b, Figs. 2a-b) and the outer surface of said cylindrical wall  (102, 102’, 102”, 102’”) defines an outer cross-sectional diameter of said hollow tube that is about 2x larger than the inner cross-sectional diameter of said hollow tube ( Fig.2a-2d) and the sizes are vary and designed choice (Col. 8, lines 15-22). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the catheter of  Nawrocki so that the elongated lumen of said hollow tube defines a cross-sectional diameter of about 0.25mm, and wherein the outer surface of said hollow tube defines a cross-sectional diameter of about 0.50mm as taught by Ostapoff  for the purpose of having customized and desired sizes with regards to specific tissue type (Ostapoff, Col. 8, lines 15-22).
  Re Claim 19, Nawrocki fails to disclose an anchor secured to the proximal end of said hollow tube; and a surgical needle secured to the distal end of said hollow tube. 
However, Ostapoff discloses a catheter (Fig. 3) and wherein an anchor secured to the proximal end of said hollow tube (Col. 1, lines 42-46, anchor); and a surgical needle secured to the distal end of said hollow tube ( needle 130, Fig. 7).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening of the catheter of  Nawrocki to include anchor and needle so that an anchor secured to the proximal end of said hollow tube; and a surgical needle secured to the distal end of said hollow tube as taught by Ostapoff  for the purpose of utilizing other elements that used with wound closure (Ostapoff, Col. 1, lines 42-46).

Claims 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostapoff in view of Ostapoff et al. (US.9,775,928 B2) (“Ostapoff2”).
 
Re Claim 21, Ostapoff fails to disclose that the catheter is further comprising an antimicrobial agent that coats or is impregnated into said barbed microcatheter. 
 However, Ostapoff 2 discloses a catheter (Figs. 1-3) and wherein the catheter (20) is further comprising an antimicrobial agent that coats or is impregnated into said barbed microcatheter ( Col. 14, lines 54-65, Col. 15, lines 59-67).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Ostapoff so that an antimicrobial agent that coats or is impregnated into said barbed microcatheter as taught by Ostapoff2 for the purpose of preventing any microorganism that may form or (Ostapoff, Col. 1, lines 42-46, Col. 15, lines 10-20).
Re Claim 22, Ostapoff fails to disclose wherein said antimicrobial agent is selected from the group of antimicrobial agents consisting of triclosan, chlorohexadiene, povidone iodine, and silver compounds.
 However, Ostapoff 2 discloses a catheter (Figs. 1-3) and wherein the catheter (20) is further comprising an antimicrobial agent that coats or is impregnated into said barbed microcatheter and wherein said antimicrobial agent is selected from the group of antimicrobial agents consisting of triclosan, chlorohexadiene, povidone iodine, and silver compounds ( Col. 14, lines 54-65, Col. 15, lines 59-67).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of  Ostapoff so that said antimicrobial agent is selected from the group of antimicrobial agents consisting of triclosan, chlorohexadiene, povidone iodine, and silver compounds as taught by Ostapoff2 for the purpose of preventing any microorganism that may form or (Ostapoff, Col. 1, lines 42-46, Col. 15, lines 10-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783      

/Lauren P Farrar/Primary Examiner, Art Unit 3783